Title: To Benjamin Franklin from Franz Anton Mesmer, [14 May 1784]
From: Mesmer, Franz Anton
To: Franklin, Benjamin



Mr.
[May 14, 1784]

Vous êtes à la tête des Commissaires que le Gouvernement a envoyés chez M. D’Eslon pour obtenir la révélation de ma découverte, et en constater l’efficacité.
Quand Mr. d’Elon S’est approché auprès de moi et quand J’ai jugé à propos de lui laisser entrevoir quelques parties du Système de mes connoissances, J’ai exigé de lui Sa parole d’honneur, qu’il ne rendroit jamais public, sans en avoir auparavant obtenu mon aveu, le petit nombre d’idées nouvelles que je pourrois lui confier.
M. d’Eslon a depuis Souscrit un acte par lequel il reconnoît que le Magnétisme animal est ma propriété et qu’en disposer Sans mon consentement, c’est se rendre coupable d’un délit aussi odieux que punissable.

Cependant au mépris de ses Sermens et de l’acte qu’il a Souscrit, M. d’Eslon a non Seulement osé disposer de ma propriété pour lui même; mais il a trouvé des hommes qui n’ont pas craint de partager avec lui mes dépouilles. Trente Six Médecins, à ce qu’on m’assure, Sont venus chercher auprès de lui un Systême de connoissances sur lequel il doit se taire, et qu’il ne peut leur révéler Sans manquer aux loix de l’honneur.
Mr. d’Eslon a plus fait, il a osé demander au Gouvernement des Commissaires pour faire constater chez lui, une découverte qui n’est pas à lui, une découverte qu’il a dérobée a celui qui en est l’inventeur, et dont, quoiqu’on en dise, il ne peut faire qu’un usage condamnable.
Le Gouvernement a crû Surement, que M. d’Eslon est l’auteur de la découverte du Magnétisme animal, et qu’il possède le Systême de connoissances qui y est relatif dans toute son étendue.
Les Commissaires que le Gouvernement a choisis pour aller se faire instruire chez M. d’Eslon dans la Science du magnétisme animal, ont Surement crû la meme chose.
Car je ne dois pas présumer, et je ne présume pas que si le Gouvernement et les commissaires qu’il a choisis, avoient pensé que le Magnétisme animal est dans les mains de M. deslon, une chose dérobée, et une chose qu’il ne possède que d’une manière absolument imparfaite; ils eussent pû se résoudre à l’Ecouter, il n’est pas dans les principes du Gouvernement de légitimer un attentat contre la propriété, et il n’est aucun des Commissaires Sur lesquels il a jetté les yeux qui veuille se rendre complice d’une perfidie. De plus le Gouvernement et les Commissaires auroient surement compris qu’en faisant au public le rapport de ce qui leur auroit été Enseigné, ou de ce qu’ils auroient vû chez M. Deslon, ils se mettroient dans le cas de faire ou un faux rapport, ou un rapport incomplet, et ils se seroient abstenus

d’une démarche qui nécessairement doit les exposer à quelque Bláme.
Il faut donc, Monsieur, que je vous apprenne, et que par vous, J’apprenne à tous les Commissaires, que le Gouvernement a nommés, ce que c’est que M. d’Eslon, de quel abus de confiance il s’est rendu coupable envers moì, Et combien sont foibles et imparfaites les connoissances qu’il m’a dérobées; Il faut que je vous l’apprenne, car il est de mon intérêt qu’on ne me juge pas d’après ce que M. d’Eslon pourroit dire; parcequ’encore je dois démasquer cet homme menteur, et qu’étant devenu l’objet public de ses calomnies, après avoir été trahi par lui de la manière la plus odieuse, Je ne veux pas qu’il dispose de la destinée d’une doctrine qui est à moi, dont moi Seul, J’ose le dire, Je connois l’importance et l’étendue, et dont le développement fait avec imprudence, peut étre aussi dangereux qu’il Sera bienfaisant si l’on veut enfin m’entendre.
En Conséquence, Monsieur, Je vous prie de lire avec la plus grande attention le mémoire que je joins à cette Lettre; vous y apprendrez une partie des délits que J’impute à M. d’Eslon, et vous ne tarderez pas à connôitre combien peuvent devenir embarassantes pour le Gouvernement et pour vous, les relations que dans le dessein Seulement de me nuire, il a trouvé l’art d’établir entre le Gouvernement et vous d’une part, et entre lui et ses correspondans de l’autre.

Ce mémoire devoit être imprimé dans le courant du mois de Janvier dernier, et devenir la première pièce d’un procès que je me proposois d’intenter à M. d’Eslon, ne pouvant parvenir à lui faire rendre un compte public de sa conduite, et à me justifier des imputations calomnieuses dont il a osé m’accabler. Le procès n’a pas été entrepris parcequ’on m’en a détourné parcequ’on m’a persuadé que le moment viendroit, où la vérité reprendroit son empire, et où tout naturellement M. D’eslon seroit placé dans la classe de ces hommes qui se trouvent toujours à coté de ceux qui ont fait de grandes choses, pour leur dérober, S’il Se peut, la gloire qui leur appartient, et mettre à profit leurs Succès.
Le Memoire, que je vous envoye a été déposé chez un notaire de Paris, il est également déposé chez un homme public à Londres, et Je viens d’en envoyer une copie à Vienne. J’espère que cette dernière sera remise incessamment aux mains de l’Empereur.
Ma découverte interesse toutes les nations, et c’est pour toutes les nations que je veux faire et mon histoire et mon apologie. On peut donc ici, comme on l’a fait Ju’squa présent Etouffer ma voix, on ne fera que rendre ailleurs ma reclamation et plus imposante et plus terrible.
Je suis, comme vous, Monsieur, au nombre de ces hommes qu’on ne peut opprimer sans danger, au nombre de ces hommes qui, parcequ’ils ont fait de grandes choses, disposent de la honte, comme les hommes puissans disposent de l’autorité quoiqu’on ose tenter, Mr, Comme vous, J’ai le monde pour Juge; et si l’on peut oublier le bien que j’ai fait, et empecher le bien que je veux faire, J’aurai la postérité pour vengeur.
Je Suis &c.

Copie de la Lettre adressée à M. franklin par M. Mesmer le 14. may 1784.

